The learned trial judge to whom this case was submitted on stipulations of facts and upon the further consent that the cause be disposed of by him without a jury, found in favor of the defendants. From the judgment entered on such finding the plaintiff appeals.
Two questions were involved. The first whether the contracts of insurance covered the loss for which the action was brought; the second, whether that loss, under the stipulation, was shown to have arisen during the periods when the respective policies were in force.
The finding was adverse to the plaintiff on both questions. Our conclusion is that the ruling was correct in holding that the policies did not cover the loss for which the action was instituted, and this for the reasons stated in the opinion filed by Judge Ackerson in the court below. This makes it unnecessary to pass upon the second question presented for determination.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None. *Page 92